Citation Nr: 1040068	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  06-36 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
disabling for a liver disorder with a history of hepatitis C.

2.  Entitlement to service connection for a stomach condition, to 
include as secondary to a liver disorder and residuals of 
multiple ventral hernia repairs.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to October 
1973.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Detroit, 
Michigan that denied the Veteran's claims of entitlement to an 
evaluation in excess of 10 percent disabling for a liver disorder 
with a history of hepatitis C and to service connection for a 
stomach condition, to include as secondary to a liver disorder 
with a history of hepatitis C or residuals of multiple ventral 
hernia repairs.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A.  Liver Disorder with a History of Hepatitis C

The Veteran's service-connected liver disorder with a history of 
hepatitis C is currently assigned a 10 percent disability 
evaluation, effective June 17, 1992.  See 38 C.F.R. § 4.114 
(Diagnostic Code 7345) (2010).  The Veteran seeks an increased 
evaluation.

By way of background, a November 1994 RO decision denied the 
Veteran's claim for a higher initial evaluation for a liver 
disorder with a history of hepatitis C, which the Veteran 
appealed to the Board.  Ultimately, a June 2005 Board decision 
granted a higher 10 percent initial evaluation.  In November 
2005, the Veteran filed a claim for an increased evaluation for 
his service-connected liver disorder with a history of hepatitis 
C, asserting that it had increased in severity since his last 
April 2004 VA examination (provided in connection with his 
previous claim for a higher initial rating).  The Veteran was 
provided with a VA examination in December 2005, and a May 2006 
RO decision denied the Veteran's claim for an increased rating 
and continued the 10 percent evaluation.

The Board notes that the December 2005 VA examination report 
relating to the Veteran's claim for an increased evaluation for 
his liver disorder with a history of hepatitis C reflects that he 
reported that he was currently experiencing symptoms of chronic 
fatigue and that he had lost10 pounds in the last year, although 
he reported that his appetite was fair.  Subsequently, at a 
February 2007 DRO hearing, the Veteran reported symptoms of 
stomach pain, nausea, vomiting, weight loss (68 pounds in three 
weeks), and dizziness.  He also testified that he was currently 
being followed for his liver condition at the VA medical center 
approximately once every three months, and that he was last seen 
around September or October of 2006.  Because the Veteran has 
reported increased symptomatology since his last December 2005 VA 
examination, the Board finds that a remand is necessary to 
ascertain the current severity of his liver disorder.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (citing 38 C.F.R. 
§ 3.327(a)) ("VA regulations specifically require the 
performance of a new medical examination . . . [when] 'evidence 
indicates there has been a material change in a disability or 
that the current rating may be incorrect.'").

In addition, the Board notes that the December 2005 VA 
examination report reflects that the Veteran reported to the 
examiner that he was last followed at the VA medical center for 
his liver condition over a year prior in November 2004.  
Subsequently, as noted above, the Veteran testified at the 
February 2007 DRO hearing that he was currently being followed 
for his liver condition at the VA medical center approximately 
once every three months, and that he was last seen around 
September or October of 2006.  The Veteran also notified VA in a 
July 2009 statement that he recently relocated (from Detroit, 
Michigan) to Tennessee, and that he was receiving care at the 
Chattanooga VA medical center.  The Board notes that that no VA 
treatment records dated since December 2004, however, have been 
associated with the claims file from any VA medical center.  VA 
has a duty to assist the Veteran in obtaining all potentially 
relevant documents to substantiate a claim, including medical 
evidence either to verify or not verify the claim.  38 U.S.C.A. 
§ 5103A(a)(1), (b) (West 2002); 38 C.F.R.§ 3.159(c) (2009).  
Therefore, an attempt should be made to obtain all VA treatment 
records relating to the Veteran's liver disorder dated from 
December 2004 to present from the VA medical centers located in 
the Detroit, Michigan and Chattanooga, Tennessee areas and to 
associate them with the claims file.  See Dunn v. West, 11 Vet. 
App. 462, 466-467 (1998) (Records created by VA are considered 
constructively part of the record and should be associated with 
the claims file); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

B.  Stomach Condition

The Veteran claims that he incurred a stomach condition as a 
result of a 1972 motor vehicle accident in service.  See, e.g., 
DRO Hearing Transcript, February 2007 at 4.  In the alternative, 
the Veteran asserts that he has a stomach condition secondary to 
his service-connected liver disorder or multiple ventral hernia 
repairs he relates to the accident.

The Board notes that while it appears that the Veteran's service 
treatment records, including treatment records relating to an 
October 1972 in-service motor vehicle accident, were previously 
reviewed by VA in connection with granting service connection for 
a liver disorder with a history of hepatitis C and for multiple 
ventral hernia repairs, none of the Veteran's service treatment 
records are currently associated with the claims file except for 
his dental records and one December 1971 treatment record.  See, 
e.g., RO Decisions, March 1974 and February 1993; see also VA 
Examination Report, April 2004.  "In a claim for disability 
compensation, VA will make efforts to obtain the claimant's 
service medical records if relevant to the claim."  38 C.F.R. 
§ 3.159(c)(3) (2009).  Therefore, a remand is necessary in order 
to attempt to obtain all of the Veteran's service treatment 
records and associate them with the claims file.

In addition, the Board notes that the Veteran has not been 
provided with a VA examination relating to his claim (the Board 
does acknowledge a December 2005 VA examination was provided 
relating to his service-connected liver disorder and multiple 
ventral hernia repair surgeries).  At the February 2007 DRO 
hearing, the Veteran reported that he was currently experiencing 
symptoms of stomach pain and cramping, although he did report 
that he was not currently receiving treatment for any diagnosed 
stomach disorder.  At the same time, the Board notes that the 
Veteran related his reported stomach pain symptoms to his 
service-connected liver disorder at the same DRO hearing.  See 
Transcript at 2.  The Board notes that it is unable to draw 
medical conclusions as to whether the Veteran's reported stomach 
pains relate to his service-connected liver disorder with a 
history of hepatitis C, his service-connected multiple ventral 
hernia repairs, or to a separate stomach condition.  Therefore, 
because the Veteran has reported symptoms tending to indicate 
that he may have a stomach condition that he relates to service, 
particularly a documented 1972 in-service motor vehicle accident, 
or in the alternative to service-connected disability, the Board 
finds that a remand is necessary so that the Veteran may be 
afforded a VA examination relating to his claimed stomach 
condition.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006) (VA medical examination is 
required where evidence "indicates" that "symptoms of a 
disability" may be related to service).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's VA treatment 
records pertaining to his liver disorder with 
a history of hepatitis C dated from December 
2004 through present from the Detroit, 
Michigan and Chattanooga, Tennessee VA 
medical centers and associate them with the 
claims file.  If these records are found to 
be unavailable, this should be specifically 
noted in the claims file.

2.  After the above development has been 
completed, provide the Veteran with a new VA 
examination to determine the current severity 
of his service-connected liver disorder with 
a history of hepatitis C.  The claims file 
should be made available to the examiner, and 
the examiner should note that it has been 
reviewed.  Any tests or studies deemed 
necessary should be conducted.  After 
reviewing the claims folder, obtaining a 
history of complaints from the Veteran, and 
conducting a thorough examination of the 
Veteran, the examiner should provide as 
follows:

(a)	The examiner is requested to report 
in detail all complaints and clinical 
findings pertaining to the Veteran's liver 
disorder with a history of hepatitis C.  

(b)	The examiner should comment on 
whether there are symptoms of fatigue, 
malaise, and anorexia; if so, please note 
whether such symptoms are daily or 
intermittent, and also please note whether 
there are incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right 
upper quadrant pain) and the total 
duration, in weeks, of such incapacitating 
episodes during the last 12-month period.  
Also, please note whether there are 
symptoms of weight loss or hepatomegaly 
associated with the disease.  

(c)	In addition, the examiner should 
comment on how the Veteran's liver 
disorder with a history of hepatitis C 
impacts his daily activities of living and 
employment.

3.  The RO should make an attempt to secure 
all of the Veteran's available service 
treatment records, including any inpatient 
treatment records from the Army hospital 
located in Wurzburg, Germany, relating to his 
October 1972 hospitalization, and associate 
them with the claims file.  If these records 
are found to be unavailable, this should be 
specifically noted in the claims file.

4.  After the Veteran's available service 
treatment records have been associated with 
the claims file, afford the Veteran an 
appropriate VA examination to determine the 
nature and etiology of any current stomach 
disorder.  Any and all studies, tests, and 
evaluations deemed necessary by the examiner 
should be performed.

The examiner should review all pertinent 
records associated with the claims file, to 
include the Veteran's service treatment 
records and VA treatment records.  The 
examiner should indicate whether it is at 
least as likely as not (meaning likelihood of 
at least 50%) that any current stomach 
disorder identified on examination had its 
onset in service or is otherwise related to 
service, to include (but not limited to) 
whether it is at least as likely as not (a) 
related to the Veteran's in-service 1972 
motor vehicle accident, (b) secondary to his 
service-connected liver disorder with a 
history of hepatitis C, or (c) secondary to 
his service-connected multiple ventral hernia 
repairs.  For each stomach condition 
identified on examination, please explain the 
relationship, if any, between the stomach 
condition(s) indentified and the Veteran's 
service-connected liver disorder and multiple 
ventral hernia repairs, including providing 
an explanation as to whether the stomach 
condition is a separate condition from these 
service-connected conditions.  A clear 
rationale for all opinions would be helpful 
and a discussion of the facts and medical 
principles involved would be of considerable 
assistance to the Board.  

5.  Then, readjudicate the Veteran's claims.  
If his claims remain denied, he should be 
provided with a Supplemental Statement of the 
Case (SSOC).  After the Veteran and his 
representative have been given the applicable 
time to submit additional argument, the claim 
should be returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


